Zarlink Delivers Strong Revenue Growth and Increases Cash Position in Second Quarter · Revenue increases to $59.9 million, up $1.2 million sequentially and $10.1 million on a year-on-year basis · Cash increases by $10.8 million to reach $109.7 million at quarter-end · Total cash on-hand now in excess of $120 million, following sale of Jarfalla, Sweden real estate announced in the third quarter OTTAWA, CANADA, October 28, 2010 – Zarlink Semiconductor (TSX: ZL) today issued second quarter Fiscal 2011 results for the three-month period ended September 24, 2010.All figures are in U.S. dollars unless otherwise noted. Second Quarter Highlights · Q2 Fiscal 2011 revenue grew to $59.9 million, up 2% from Q1 Fiscal 2011 and 20% from the same quarter last year; · Revenue for Zarlink’s communications products increased to $46.8 million, up 5% from revenue of $44.6 million in Q1 Fiscal 2011 and 37% from revenue of $34.2 million in Q2 Fiscal 2010; · Cash increased by $10.8 million to reach $109.7 million as at September 24, 2010; · Subsequent to quarter-end, on September 29, 2010 the Company announced the sale of real estate in Sweden, adding an additional$14 million to the cash balance; · Basic earnings per share of $0.06 and $0.05 per diluted share. “I am pleased with our performance through the first half of Fiscal 2011, with very strong revenue growth from our communications products, stable operating expenses, and a growing cash position now in excess of $120 million, including $14 million from the sale of real estate in Sweden,” said Kirk Mandy, President and CEO, Zarlink Semiconductor.“We are successfully targeting key trends in the communications market, including the evolution of mobile Internet services, broadband network upgrades and the migration to new packet-based technologies. Our implanted wireless radio platform continues to earn designs-ins with established medical device manufacturers, and we are building stronger relationships with emerging manufacturers incorporating our wireless technology into a widening range of applications and therapies. Mr. Mandy continued: “In line with many of our peers in the semiconductor industry, we anticipate some inventory rebalancing across the supply chain could affect the pace of growth we have seen over recent quarters. While market variations may result in a small decline in expected third quarter revenue we do not expect this short-term rebalancing will impact our long-term growth strategy, with ongoing design activity across our network timing, line circuit and medical wireless portfolios giving us confidence for our continuing progress.” Second Quarter Fiscal 2011 Financial Results Second quarter revenue was $59.9 million, an increase of $1.2 million or 2% compared with Q1 Fiscal 2011 revenue of $58.7 million, and an increase of $10.1 million or 20% from Q2 Fiscal 2010 revenue of $49.8 million. Gross margin in Q2 Fiscal 2011 was 51% of revenue, compared with Q1 Fiscal 2011 gross margin of 51% of revenue, which included $0.3 million in supply chain harmonization costs. Gross margin in Q2 Fiscal 2010 was 50% of revenue, which included $0.9 million in supply chain harmonization costs. R&D expenses in Q2 Fiscal 2011 were $10.7 million, or 18% of revenue, compared with Q1 Fiscal 2011 R&D expenses of $10.6 million, or 18% of revenue. S&A expenses in Q2 Fiscal 2011 were $9.6 million, or 16% of revenue, compared with Q1 Fiscal 2011 S&A expenses of $10.1 million, or 17% of revenue. Operating income in Q2 Fiscal 2011 was $8.7 million, compared with Q1 Fiscal 2011 operating income of $5.5 million and Q2 Fiscal 2010 operating income of $5.2 million. Net income in Q2 Fiscal 2011 was $7.2 million or $0.06 per basic share and $0.05 per diluted share. Q2 Fiscal 2011 net income includes a foreign exchange loss of $0.1 million. In Q1 Fiscal 2011 Zarlink recorded net income of $10.3 million or $0.08 per basic share and $0.07 per diluted share, which included income of $5.9 million from discontinued operations, a non-cash foreign exchange gain of $0.5 million, and a $1.9 million expense related to settlement of a Swedish employees pension. In Q2 Fiscal 2010 Zarlink recorded net income of $0.7 million, or break-even per share, which included a non-cash foreign exchange loss of $3 million. As a supplement to Zarlink's consolidated financial statements presented in accordance with U.S. Generally Accepted Accounting Principles (GAAP), the Company provides additional non-GAAP measures for operating income, net income (loss), and basic and diluted net earnings (loss) per share all from continuing operations. For full reconciliation of GAAP to non-GAAP measures, refer to the schedule included with this press release. Non-GAAP operating income for Q2 Fiscal 2011 was $10.5 million, compared with Q1 Fiscal 2011 non-GAAP operating income of $9.8 million and Q2 Fiscal 2010 non-GAAP operating income of $7.3 million. Non-GAAP net income in Q2 Fiscal 2011 was $9.4 million, or $0.07 per basic share and $0.06 per diluted share. For Q1 Fiscal 2011, non-GAAP net income was $8.6 million, or $0.06 per share. For Q2 Fiscal 2010, non-GAAP net income was $6.2 million, or $0.05 per basic share and $0.04 per diluted share. Cash and cash equivalents increased by $10.8 million, to $109.7 million at the end of Q2 Fiscal 2011. Subsequent to quarter-end, on September 29, 2010 the Company announced it has grown its cash position by an additional $14 million following the sale of real estate in Sweden. Zarlink had cash and cash equivalents totaling $98.9 million at the end of Q1 Fiscal 2011. On October 28, 2010 Zarlink declared a quarterly dividend of CDN$0.50 per share on its preferred shares (TSX:ZL.PR.A) payable on December 29, 2010 to preferred shareholders of record as of December 3, 2010. Dividends paid by Zarlink to Canadian residents are eligible dividends for Canadian income tax purposes. Second Quarter Fiscal 2011 Business Summary Second quarter revenue from Zarlink’s Communication Products Group was $46.8 million, up 5% from revenue of $44.6 million in Q1 Fiscal 2011 and up 37% from revenue of $34.2 million in Q2 Fiscal 2010. The Company continues to see very strong customer design activity for its line circuit products targeting voice over broadband deployments in Asia and network timing products required as services providers upgrade their wireless networks to support higher bandwidth mobile Internet applications. The Company recently announced a design-win for its synchronous Ethernet technology with NEC for use in microwave wireless backhaul. Q2 Fiscal 2011 revenue for the Company’s Medical Products Group increased to $7.0 million, from $6.6 million in Q1 Fiscal 2011. In Q2 Fiscal 2010, revenue for the Medical Products Group was $7.8 million. In the quarter, Zarlink announced that its third-generation wireless radio platform is being designed into approved applications, including pacemakers, ICDs (implantable cardiac defibrillators), associated programming and home monitoring equipment, and new devices such as cardiac monitors and neuromodulation systems. The Company also announced that CVRx is deploying Zarlink’s wireless radio technology in the world's first implanted system used to treat high blood pressure and heart failure. Custom and Other revenue in Q2 Fiscal 2011 was $6.1 million, compared with $7.4 million in Q1 Fiscal 2011 and $7.8 million in Q2 Fiscal 2010.The Company expects the decline in Custom and Other revenue to continue in the third quarter of Fiscal 2011, and beyond. Third Quarter Fiscal 2011 Guidance Mr. Mandy added: “Over recent quarters, foundry capacity issues have created longer lead times for some of our products, which has impacted our ability to receive and ship orders within a quarter and contributed to an increase in backlog. As a result of increasing lead times, we recorded second quarter revenue of $59.9 million, which was less than the opening backlog of $64 million. Working closely with our foundry partners, supply constraints are beginning to ease for some of our products, and we anticipate lead times to improve in the third quarter. As this happens, our order backlog entering the quarter will decline but we will see our turns business resume with customer orders received and shipped within the quarter. Accordingly, we anticipate third quarter revenue will be greater than the opening backlog of $54 million.” The opening backlog at the start of the Fiscal 2011 third quarter was approximately $54 million, compared with a $64 million opening backlog at the start of the second quarter. Based on this backlog, improving product lead times, and an expected inventory rebalancing across the supply chain, for Q3 Fiscal 2011 Zarlink is forecasting: · Revenue between $54 million and $58 million, reflecting an expected inventory rebalancing across the supply chain; · Gross margins between 50% and 51%; · Operating expenses between $20 million and $21 million, excluding amortization of intangibles; · Excluding any potential impact of foreign exchange and the impact of the sale of the Jarfalla, Sweden real estate, Zarlink expects Q3 earnings of $0.03 to $0.05 per share. Analyst Conference Call An open conference call for analysts will be held on October 28th, 2010 beginning at 5:00 p.m. EDT. Access the call by dialing 1-877-974-0447 or 416-644-3416. Investors, media and other parties are listen-only. For a replay, call 1-877-289-8525, Access Code 4372548# or 416-640-1917, Access Code 4372548#. The replay is available until midnightNovember 11th, 2010. A live audio webcast will be available through http://www.marketwire.com/ (Marketwire) or from the Company's website at http://www.zarlink.com/. About Zarlink Semiconductor Zarlink Semiconductor delivers world-leading, mixed-signal chip technologies for a broad range of communication and medical applications. The Company’s core capabilities include network timing solutions that manage time-sensitive communication applications over wireless and wired networks, line circuits supporting high-quality voice services over cable and broadband connections, and ultra low-power radios enabling new wireless medical devices and therapies. Serving the world’s largest original equipment manufacturers, Zarlink’s highly integrated chip solutions help customers simplify design, lower costs and reach market quickly. For more information, visit www.zarlink.com. Shareholders and other individuals wishing to receive, free of charge, copies of the reports filed with the U.S. Securities and Exchange Commission and Canadian Securities Regulatory Authorities, should visit the Company’s web site at www.zarlink.com or contact Investor Relations. Certain statements in this press release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties, and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance, or achievements expressed or implied by such forward-looking statements. Such risks, uncertainties and assumptions include, among others, the following: our dependence on the successful development and market introduction of new products; our ability to integrate any business, technologies, product lines or services that we have or will acquire; our dependence on revenue generation from our legacy products in order to fund development of our new products; current market conditions, including the lack of liquidity in the markets and economic slowdown, may increase our operating costs or reduce our revenue, thereby negatively impacting our operating results; our ability to operate profitably and generate positive cash flows in the future; the impact of the current economic crisis on our suppliers and customers and our ability to transfer parts to other suppliers; our dependence on our foundry suppliers and third-party subcontractors; order cancellations and deferrals by our customers; our substantial indebtedness could adversely affect our financial position; the cost and accounting implications of compliance with new accounting standards; and other factors referenced in our Annual Report on Form 20-F. Investors are encouraged to consider the risks detailed in this filing. Zarlink and the Zarlink Semiconductor logo are trademarks of Zarlink Semiconductor Inc. For further information: Ed Goffin Media Relations and Investor Relations 613 270-7112 edward.goffin@zarlink.com Zarlink Semiconductor Inc. CONSOLIDATED STATEMENTS OF INCOME (LOSS) DATA (in thousands of U.S dollars, except per share amounts, U.S. GAAP) (Unaudited) Three months ended Six months ended Sept. 24, June 25, Sept. 25, Sept. 24, Sept. 25, Revenue $ Cost of revenue Gross margin Expenses: Research and development Selling and administrative Amortization of intangible assets Loss on pension settlement - - - Contract impairment - Recovery of current asset ) - ) ) ) Operating income Loss on repurchase of convertible debentures - - ) - ) Interest income 72 30 43 88 Interest expense ) Amortization of debt issue costs ) Foreign exchange gain (loss) Income from continuing operations before income taxes Income tax recovery (expense) Income from continuing operations $ Discontinued operations, net of tax - 12 78 Net income $ Net income (loss) attributable to commonshareholders $ ) Net income (loss) per common share from continuing operations: Basic $ ) Diluted $ ) Income per common share from discontinued operations: Basic - $ Diluted - $ Net income per common share: Basic $ ) Diluted $ ) Weighted average number of common shares outstanding (thousands): Basic Diluted Percentage of revenue: Gross margin 51
